Mr. Justice Clark
delivered the opinion of the court, October 5th, 1885.
This is an action of debt on a policy of insurance, issued January 11th, 1881, by the Home Mutual Life Association, to John W. Gillespie, upon the life of his father, Anthony Gillespie, who died May 23d, 1882.
By the terms of the policy, the application was made part of the contract of insurance, and each of the statements, and the answers to the questions therein contained, are admitted to be material, and are. warranted to be full and true, and to be the only statements upon which the contract of insurance was made. One of the conditions of the policy provided, that if any statement made in the. application or in the *88policy was in any respect untrue the consideration of the contract should be deemed to have failed, and the association should be free from all liability under it.
It is undoubtedly true that the validity of the contract depends upon the truth of the warranty. The materiality of the thing warranted to the risk, or the good or bad faith of the warrantor is of no consequence; the engagement of the policy holder is absolute, that the facts shall be as they are stated, when his rights under the policy attach: State Mut. Co. v. Arthur, 6 Casey, 381; Com’th Mut. Co. v. Huntzinger, 2 Out., 41; Mut. Aid Soc. v. White, 4 Out., 12; Blooming Grove Mut. Co. v. McAnerney, 6 Out., 335.
Whilst, however, the insured is held for the exact truth of his warranty as a condition of his recovery, it must first be ascertained, under the ordinary rules of construction, what the thing is that is warranted; and this being ascertained the insured is held to a full and literal performance of it. But the words of a warranty, or of a contract of insurance must receive a reasonable interpretation. When the words of any contract have a clear meaning, consistent with, and relevant to, its object and purpose, the intention of the parties, in the absence of fraud or mistake, cannot be shown to override this meaning. But if the words employed, in their literal or unrestricted sense, are inconsistent with the main and obvious purpose of the instrument, or are foreign to the purpose of its provisions, they may, if reasonably susceptible, receive such interpretation as accords with the object in view, and the clear intent of the parties. “ If the natural interpretation, looking to the other provisions of the contract, and to its general object and scope, would lead to an absurd or unreasonable conclusion, as such a result cannot be presumed to have been withiq the intention of the parties, such interpretation must be abandoned, and that adopted, which will be more consistent with reason and probability : ” May on Insurance 182. The contract, in such cases, will be construed liberally in favor of the object to be accomplished.
In his physical examination by the medical examiner, made a part of the application, the insured was interrogated, and replied as follows:—
4. “ Have you been subject to, or had, any of the following disorders or diseases:”.....“open sores, lumps, or swelling of any kind?” Answer: — “Nothing of that kind to my knowledge.”
9. “ Have you ever had any malformation, illness, or injuiy, or undergone any surgical operation ? ” Answer: — “ No.”
These questions, it must be admitted, are in the most general terms, and if they are to be so read and understood, they *89are not only unreasonable but absurd. A slight cutting of the finger, with a penknife, may for a time produce both an open sore and a swelling; the mere indisposition arising from cold is an illness; the stubbing of a toe is an injury, and the most trivial operations with hand or knife may be said to be surgical. It would be impossible, for a person of mature years to remember, and absurd for the Association to inquire as to the common and trivial ailments or injuries he may have suffered from his earliest childhood, and it is unreasonable to suppose that these were in contemplation of the parties.
The form of the fourth question indicates, however, that the open sore or swelling intended is such as results from “ disease or disorder,” that is to say, such as result by defective.action, from some functional derangement, and not from wounds or accidental injuries; and the court was right, we think, in saying that they were to some extent permanent or continuous, connected or recurrent. So, the illness or injury referred to, must be of such nature and importance as would reasonably fall within the line of inquiry proper to be pursued in such eases. We do not say that the illness or injury must be such as would be material to the risk, but such as in the judgment of the jury was reasonably in contemplation of the parties, in view of the nature of the matter under consideration. If the line of distinction is obscure, and difficult to draw, the fault is with the Association, for making it so. We do not believe that the assured was expected or required to remember and to recite in his application all of the trivial ailments of his life.
Whether the injury received by Anthony Gillespie, at Cold Harbor, from the bursting of a shell, was of such a trifling and unimportant nature as made it unworthy of mention, or was such an injury or open sore as could not have been contemplated, in the examination, was, under all the evidence in the cause, a question for the determination of the jury; and we think that question was, under the charge of the court, very fairly submitted.
The judgment is affirmed.
Green, J. dissented.